Citation Nr: 1211286	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for a left eye disability to include left eye paramacular scarring of the pigment and a left eye cataract.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by which the RO, in pertinent part, declined to reopen the finally decided claim of entitlement to service connection for left eye paramacular scarring of the pigment.  In an April 2011 decision, the Board determined that sufficient new and material evidence to reopen the claim had been submitted and reopened the claim.  See 38 C.F.R. § 3.159 (2011).  In April 2011, the Board remanded the reopened claim to the RO for further development of the evidence.

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in January 2011.  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record, as he has requested.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to obtain a medical opinion when such is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran has been afforded a fee-basis medical examination.  Unfortunately, VA has not yet fulfilled its duty to assist the Veteran, as there are essential questions that have yet to be answered.  Thus, after reviewing the record, the Board finds that an additional VA medical opinion is necessary in connection with the issue on appeal. 

As stated, in April 2011, the Board remanded this case for an opinion regarding the etiology of the Veteran's left eye disability.  Specifically, the Board asked that the examiner identify all extant left eye disabilities and to opine regarding the etiology of each such disability.  In a July 2011 opinion, SMW, M.D., an eye physician and surgeon, diagnosed, in pertinent part, left eye macular degeneration, a left eye nuclear sclerotic cataract, and legal blindness.  Dr. SMW opined that the Veteran's claimed paramacular scarring of the pigment was in essence macular degeneration and that it was unrelated to service to include a bilateral eye injury therein.  Dr. SMW, however, failed to opine regarding the origins of the other identified left eye disabilities.  As such, an addendum to the July 2011 opinion is necessary to ensure compliance with the examination instructions contained in the Board's April 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance with the terms of a Board remand is required).  The remand instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask that Dr. SMW, or a suitable substitute, review the claims file and the July 2011 opinion.  Regarding the diagnoses of legal blindness and a left eye nuclear sclerotic cataract noted at the time of the July 2011 examination, the physician must indicate whether it is at least as likely as not (50 percent or greater likelihood) those disabilities had their onset during service or are otherwise related to service, to include as due to the claimed eye trauma from an explosion in service.  The Veteran need not be reexamined unless it is determined to be necessary by the examiner  The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination.  The examiner should be provided with a copy of this remand, and the examiner is asked to read the remand in its entirety.  A rationale for all opinions and conclusions should be provided, and the report should indicate whether the requested claims file and remand review took place.

2.  When the action requested has been completed, undertake any other indicated development deemed appropriate under the law and then readjudicate the issue.  If the decision remains adverse to the Veteran, he and his representative should be afforded a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


